Opinion by
Judge Pryor :
There has been no such final order or judgment rendered in this case by the court below, as will authorize an appeal to this court.
•The order or judgment appealed from is merely an opinion expressed by the court to the effect that the appellee is in a condition to make the appellant a good title. The title has not been made or required to be accepted by the appellant, and no judgment rendered against him for any of the purchase money. “A judgment can not be final merely because it decides some question of law or fact relating even to final relief, not merely because it decides what are the rights of the parties as to such relief.” Bonderant v. Appersom, 4 Metcalf 30. The order from which this appeal is prayed may be entirely disregarded by the court when the final judgment is rendered. The appeal for the reason given is dismissed.